UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 3, 2015 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (678) 581-6843 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 3, 2015, SANUWAVE Health, Inc., a Nevada Corporation (the "Company"), announced its financial results for the year ended December 31, 2014. A copy of the related press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information in this Item 2.02 of this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosure The Company hosted a conference call with investors on March 4, 2015 at 10 a.m., Eastern Time, to discuss the financial results for the year ended December 31, 2014 and provide a business update. A copy of management’s prepared remarks is attached hereto as Exhibit 99.2 . The information in this Item 7.01 of this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release, dated March 3, 2015, issued by SANUWAVE Health, Inc. Management’s prepared remarks for the March 4, 2015, SANUWAVE Health, Inc. conference call to discuss the year ended December 31, 2014 financial results and provide a business update. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. Dated: March 4, 2015 By: /s/ Barry J. Jenkins Name: Barry J. Jenkins Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release, dated March 3, 2015, issued by SANUWAVE Health, Inc. Management’s prepared remarks for the March 4, 2015, SANUWAVE Health, Inc. conference call to discuss the year ended December 31, 2014 financial results and provide a business update.
